DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed August 26, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5, 8 – 12, 21 and 24 – 28 were rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (J Biomat Sci Polymer Ed, 2015) in view Wallace et al. (US 6,624,245) and Sadekar et al. (Adv Drug Del Rev, 2012). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein.
Applicants traverse on the grounds that the 128 surface groups for the dendrimer referenced by the Examiner in the previous response is incorrect as Bi expressly states that the G5 dendrimer used to produce the hydrogel had 110 and not 128 terminal surface groups. 128 surface groups is a theoretical value and 110 is a experimentally confirmed, actual number of terminal groups. A Choi et al. reference is also cited as stating that 110 terminal primary amine groups were present [Examiner note: no copy of this reference was provided with the response nor was there any indication that this reference was previously made of record in this case.] Therefore 18 unreacted terminal groups are not present in the dendrimers of Bi et al. and it is apparent from this reference that all terminal amine groups should be modified and eliminated in the final product. A person of ordinary skill in the art would understand that the synthesis of dendrimer 3 was performed for the purpose of thiolating all remining terminal amine groups of dendrimer 2. Even to the extent that the final product could contain one or two residual terminal amine groups, the cited art fails to provide any reason that a skilled person would have modified such a product based on Sadekar. Sadekar et al. relates to the cytotoxicity of amine terminated dendrimer and nothing to suggest that this would be relevant to a dendrimer that does not contain amines at ~99% of its terminal groups. 
These arguments are unpersuasive. The methods used for determining the number of surface groups of potentiometric titration or SEC-MALLS in Bi et al. each appear to assess the population of dendrimers and provide an average across the dendrimers present that need not all be identical and thus could vary in the number of surface groups that are present. Additionally, Bi et al. discusses that the numbers of functional group groups intended to be attached per dendrimer and these values are not optimized for [the] physical or biological properties of hydrogels and the numbers can be varied and chemically optimized depending on the property required for a specific application (p 674, ¶ 2). The degree of crosslink, solubility and minimized toxicity were called out as considerations in Bi et al. (p 674, ¶ 2). Instant claim 1 recites dendrimers “comprising one or more photocrosslinkable groups and having thereon hydroxyl terminal groups”. Based on the likely heterogenous nature of not only the dendrimer starting materials but also the final products after attachment of various moieties to such dendrimer with numbers relating to the intended or average of the population, the teachings that these number are not optimized and can be varied and the knowledge of the person of ordinary skill such as taught by Sadekar et al. as to the nature of the surface groups altering cytotoxicity would not lead one to conclude that all dendrimers comprised 110 terminal surface groups with all surface amine groups being reacted with one of the moieties taught by Bi et al. The DVS groups were added to the dendrimers of Bi et al. for crosslinking and the RGD moieties to improve cell viability, proliferation and attachment but the optimal number of such moieties would clearly vary based on the desired application. The person of ordinary skill in the art would reasonably expect that cytotoxicity would also vary depending on the number and structure of the surface groups to which functional moieties such as crosslinkable moieties were attached and cytotoxicity was among the properties mentioned by Bi et al. Sadekar et al. provides additional information about the effect of terminal surface groups on cytotoxicity. Hydroxyl groups provided the best cytotoxicity of the groups studied and such a disclosure would motivate one of ordinary skill in the art to include terminal hydroxyl groups in the dendrimer to optimize the cytotoxicity of the dendrimers disclosed by Bi et al.

Claim(s) 6 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Bi et al., Wallace et al. and Sadekar et al. further in view of Li et al. (US 2003/0232968). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein.
Applicants argue that Li does not remedy the deficiencies of Bi, Wallace and Sadekar.
As discussed in greater detail above, Bi, Wallace and Sadekar are not deficient as alleged by Applicants so Li need not remedy the alleged deficiencies.

Claim(s) 23 was rejected under 35 U.S.C. 103 as being unpatentable over Bi et al., Wallace et al., Sadekar et al. and Li et al. as applied to claims 1, 2, 4 - 6, 8 – 12, 21, 22 and 24 – 28 above, and further in view of Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein.
Applicants argue that Artzi does not remedy the deficiencies of Bi, Wallace and Sadekar.
As discussed in greater detail above, Bi, Wallace and Sadekar are not deficient as alleged by Applicants so Artzi need not remedy the alleged deficiencies.

Claim(s) 1, 2, 4, 5, 8 – 12, 21 and 24 – 28 were rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al. (US 7,674,781) in view of Wallace et al. (US 6,624,245) and Sadekar et al. (Adv Drug Del Rev, 2012). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that even to the extent that Sheardown and Sadekar disclosed dendrimers, the dendrimers were implemented in technologies involving very different compositions and methods of delivery. The dendrimers of Sheardown were used in hydrogel biomaterials including contact lenses, diagnostic probes and scopes and pace maker leaders while those in Sadekar were used as drug carriers for oral and intravenous administration. The Office contends that the biomaterials of Sheardown contact living tissue such that a skilled person would have looked to the cytotoxity results of Sadekar. There is nothing in the cited art to suggest that the cytotoxicity of orally or intravenously administered dendrimer-drug compositions would have any relation whatsoever with cytotoxicity of a biomaterial used in contact lenses or other implantable devices. The cytotoxicity results of Sadekar implicate a variety of factors including dosage amounts, presence of dendrimers as a free compound over time and physiological consequences generally and the cited art fails to provide any reason that such factors would be relevant to the contact lenses and implantable devices of Sheardown. A skilled person would not have modified the lenses and devices of Sheardown based on the results from orally or intravenously delivered drugs of Sadekar. Wallace fails to remedy these deficiencies at least because it does not disclose hydroxyl-terminated PAMAM dendrimers.
These arguments are unpersuasive. When making a determination of obviousness, the explicit and implicit teachings of the prior art and the knowledge of the person of ordinary skill in the art must be taken into account. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C)). While Sheardown provides several exemplary products that were cited by Applicants, Sheardown references products in biological environments such as those that are protein containing (col 4, ln 29 – 32). While the environment for contact lenses would not be the same as for an intravenously administered preparation, the environment of pace maker leads would be reasonably expected by one of ordinary skill in the art to be similar to that of the blood stream from which drugs and dendrimers would then be absorbed into the tissues to deliver the drug cargo. Note also the definition of biopolymers given by Sheardown beginning at col 2, ln 50 referencing that the materials are suitable for use with living tissue such as in vitro or in vivo and have potential to be used in biomedical applications and accordingly, the polymers for use in the present invention will not be toxic or otherwise unsuitable for such use. In light of these statements and their knowledge, the person of ordinary skill in the art would have been motivated to assess the toxicity of the materials disclosed by Sheardown and if possible, further decrease the cytotoxicity in biological environments. For oral or intravenous administration, the dendrimer is administered, absorbed and then cleared from the body by processes such as degradation or excretion. The typical duration of such dendrimers being in the body could reasonably be expected to be shorter than for implantable materials such as the pace maker leads or intraocular lenses disclosed by Sheardown, potentially resulting in a greater risk of cytotoxicity from the compounds of Sheardown given the potentially longer exposure times. Given that only a reasonable and not absolute expectation of success, the general arguments of Applicants have not established that one of ordinary skill in the art at the time of the effective filing date of the claimed invention would not have looked to Sadekar for additional information about the cytotoxity of PAMAM dendrimers disclosed by Sheardown for contact with biological environments.

Claim(s) 6 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al., Wallace et al. and Sadekar et al. as applied to claims 1, 2, 4, 5, 8 – 12, 21 and 24 – 28 above, and further in view of Li et al. (US 2003/0232968). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein.	
Applicants argue that Li et al. fails to remedy the deficiencies of Sheardown et al., Wallace et al. and Sadekar et al.
As discussed in greater detail above, Sheardown et al., Wallace et al. and Sadekar et al. are not deficient as alleged by Applicants so Li et al. need not cure the alleged deficiencies.

Claim(s) 23 was rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al., Wallace et al. Sadekar et al. and Li et al. as applied to claims 1, 2, 4 - 6, 8 – 12, 21, 22 and 24 – 28 above, and further in view of Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein.
Applicants argue that Artzi et al. fails to remedy the deficiencies of Sheardown et al., Wallace et al. and Sadekar et al.
As discussed in greater detail above, Sheardown et al., Wallace et al. and Sadekar et al. are not deficient as alleged by Applicants so Artzi et al. need not cure the alleged deficiencies.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants acknowledge the double patenting rejections but request deferral until the claims of the instant application have been more fully determined and if still appropriate, the submission of terminal disclaimers will be considered.
These nonstatutory double patenting rejections are maintained for the reasons set forth in the Office Action mailed May 4, 2022 as the instant claims have not been amended. Note that Applicant' s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 9,526,794 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent 9,526,794 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 9,526,794.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 9,526,794 and no Terminal Disclaimer has been filed, the rejection is maintained for the reasons set forth below. 

Claims 1, 2, 4 – 6, 8 – 12 and 21 – 28 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,526,794 in view of Wallace et al. (US 6,624,245), and optionally Li et al. (US 2003/0232968) and Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein.

Claims 1, 2, 4 – 6, 8 – 12 and 21 – 28 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 37 and 39 - 58 of copending Application No. 15/277,877 in view of Wallace et al. (US 6,624,245) and optionally Li et al. (US 2003/0232968) and Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4 – 6, 8 – 12 and 21 – 28 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of copending Application No. 16/528,310 in view of Wallace et al. (US 6,624,245), and optionally Li et al. (US 2003/0232968) and Artzi et al. (US 2012/0263672). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 4, 2022 and those set forth herein. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618